ACCEPTED
                                                                                           12-15-00039-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      12/7/2015 6:33:56 PM
                                                                                                 Pam Estes
                                                                                                    CLERK

                              Cause No. 12-15-00039-CR

                                                                           FILED IN
                                                                    12th COURT OF APPEALS
                                                                         TYLER, TEXAS
                           In the Court of Appeals for the
                                                                    12/7/2015 6:33:56 PM
                        Twelfth Judicial District at Tyler, Texas          PAM ESTES
                                                                             Clerk



                                     Taurus Jenkins,
                                       Appellant

                                            v.

                                     State of Texas,
                                        Appellee



                  On Appeal from Cause No. 2014-0191 in the 159th
                  Judicial District Court of Angelina County, Texas



                 State’s Second Motion for Extension (Unopposed)



To the Honorable Justices of this Court:

         Appellee, State of Texas, moves for a 14-day extension of time to file its

brief.

                                            I.

         Undre the Texas Rules of Appellate Procedure, the general deadline to file

an appellee’s brief is 30 days after the date the appellant’s brief was filed. Tex. R.


                                            1
App. P.38.6(b). Appellant’s Brief was filed on October 7, 2015, giving the State

until Friday November 6, 2015 to file its brief. On Thursday November 12, 2015

the State was granted a 30-day extension of time in which to file its brief, giving

the State until Monday December 7, 2015 to file its brief.

       The State of Texas now requests a 14-day extension of time in which to file

its brief.

                                          II.

       Good cause exists for allowing the State additional time to file its brief for

the following reasons:

       1.    Counsel for the State suffered a broken leg and broken ankle on

November 2, 2015 which required surgery on November 10, 2015. Counsel for the

State has been out of work since Monday November 2, 2015 and is not medically

cleared to return to work until, at the earliest, December 14, 2015.

       2.    Counsel for the State has been working part-time from home to

prepare various felony cases for a variety of hearings. Most notably, Counsel for

the State has been preparing and reviewing discovery for a three defendant

engaging in organized criminal activity case involving over a thousand hours of

video and audio that was set for jury selection on January 4, 2015 in the 159th

Judicial District Court.




                                           2
      3.     Counsel for the State has completed over half of the State’s Brief as

well as actively working on Stanford Jones v. State, Cause No.: 12-15-00157-CR.

      4.     Counsel for the Appellant is unopposed to this extension.

                                           III.

      From the above-listed reasons, the State has demonstrated that good cause

for the failure to be able to submit its brief by the Court’s deadline. This is the

State’s first motion for extension, and it is not brought for purposes of delay or

harrassment, but to see that justice is done.

      Wherefore, Appellee State of Texas prays that the Court grant its requested

14-day extension to file its State’s Brief in this matter.



                                                  Respectfully Submitted,

                                                   /s/ April Ayers-Perez
                                                  Assistant District Attorney
                                                  Angelina County D.A.’s Office
                                                  P.O. Box 908
                                                  Lufkin, Texas 75902
                                                  (936) 632-5090 phone
                                                  (936) 637-2818 fax
                                                  State Bar No. 24090975
                                                  ATTORNEY FOR THE
                                                  STATE OF TEXAS




                                            3
                              Certificate of Service

      I certify that on December 7, 2015, a true and correct copy of the above

document has been forwarded to Al Charanza, by electronic service through

efile.txcourts.gov.


                                            /s/ April Ayers-Perez




                           Certificate of Conference

      I certify that on December 7, 2015, I conferred with Al Charanza about this

motion, and certify that he was unopposed to a 14-day extension.


                                            /s/ April Ayers-Perez




                                        4